Case 3:21-cv-00386-CWR-LGI Document 10-3 Filed 08/23/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

TODD ANDREACCHIO PLAINTIFF
Vo. CIVIL ACTION NO.:  3:21-cv-003866-CWR-LGI
KAREN YAX

a/k/a “The Critical Kay” DEFENDANI

28 U.S.C. § 1746 UNSWORN DECLARATION
UNDER PENALTY OF PERJURY
OF RICHARD TODD ANDREACCHIO

Il, RICHARD TODD ANDREACCHIO, declare that the following is true and
correct based upon my knowledge, information, and belief:

I am writing this statement to go on the record as stating I have never offered
money or drugs to anyone in exchange for them making false statements or to lie about
events surrounding Christian Andreacchio’s death. | did not offer money or drugs to
Jordan Edwards to lie and state Whitley shot Christian. I did not ask her to lie about any
of the events she gave in a statement to Gale Mills.

I DECLARE (OR CERTIFY, VERIFY, OR STATE) UNDER PENALTY OF PERJURY
UNDER THE LAWS OF THE UNITEDSTATES OF AMERICA THAT THE FOREGOING

IS TRUE AND CORRECT.

I:xecuted on August 22, 2021

“Lhd JL

RICH TODD ANDREACCHIO

 
 
